Citation Nr: 1813450	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-21 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, denied a compensable disability evaluation of bilateral hearing loss, denied service connection for bilateral glaucoma, denied service connection for bilateral nuclear sclerosis cataracts, and denied entitlement to a TDIU.  The Veteran disagreed with the decision on the issues pertaining to the glaucoma, cataracts and TDIU.  See September 2012 notice of disagreement.

A statement of the case was issued in May 2014, which addressed the three issues the Veteran listed on his notice of disagreement.  Thereafter, in a June 2014 VA Form 9, the Veteran indicated he only wished to perfect an appeal for the issue of entitlement to a TDIU.  See June 2014 VA Form 9.  As such, that is the only issue presently before the Board for adjudication.

The Board also notes the Veteran's June 2014 VA Form 9 indicated he would like a hearing before the Board.  However, in a statement received in May 2016, he withdrew his request for a hearing and VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2017).


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to obtain and secure substantial gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See 38 U.S.C. §§ 5103, 5103A.  The required notice was provided to the Veteran via letter in September 2010.  The Veteran has not identified any defect in this notice or claimed any prejudice as a result.

VA has also fulfilled its duty to assist the Veteran in developing his claims.  The Veteran's service treatment records (STRs) and post-service VA, and private medical records have been obtained and associated with the claims file.  The Veteran has not identified any other outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  VA also assisted the Veteran by providing him with a VA examination in February 2012 which addressed employability.

Thus, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.

Legal Criteria, Facts, and Analysis

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough to warrant TDIU.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is presently service-connected for posttraumatic stress disorder (PTSD) (assigned a 50 percent disability rating), diabetes mellitus type II (diabetes mellitus) with erectile dysfunction and mild nonproliferative diabetic retinopathy in bilateral eyes (assigned a 20 percent disability rating), tinnitus (assigned a 10 percent disability rating), peripheral neuropathy of left upper extremity associated with diabetes mellitus (assigned a 10 percent disability rating), peripheral neuropathy of the right upper extremity associated with diabetes mellitus (assigned a 10 percent disability rating), peripheral neuropathy of the right lower extremity associated with diabetes mellitus (assigned a 10 percent disability rating), peripheral neuropathy of the left lower extremity associated with diabetes mellitus (assigned a 10 percent disability rating) and bilateral hearing loss (assigned a noncompensable disability rating).  The Veteran's combined disability rating is 80 percent effective August 2010.  Therefore, the tenets of 4.16(a) apply.

The record includes a VA Form 21-8940 dated September 2012 and another dated June 2014.  These forms report the Veteran last worked as a self-employed painting contractor, and that he became too disabled to work in November 2001.  Further, the Veteran reported completing one to two years of college and having no additional training or education before becoming too disabled to work.  

In his June 2014 VA Form 9, substantive appeal, the Veteran contended that his PTSD was the disability that precluded him from performing gainful employment. 

On February 2012 VA examination, the examiner indicated that while the Veteran continued to experience PTSD related symptoms, the symptoms did not appear of the nature or severity that would prevent him from working.  The symptoms appeared in the moderate range and would be associated with reduced reliability and productivity in an occupational setting.  The examiner went on to indicate the Veteran might have poor interactions with others and some difficulty focusing at times.  The Veteran had reported he was previously terminated from his job when he came in late and would experience problems with concentration and motivation.  Following a review of the Veteran's records, the examiner indicated that while the Veteran reported being unemployed, there was no indication that he was unemployed due to PTSD-related symptoms.  Even if the unemployment was related to PTSD symptoms, the examiner noted that was more than 20 years ago and the Veteran's PTSD does not appear to be as severe currently.  The examiner indicated the Veteran's symptoms were chronic but relatively stable, even without any present mental health treatment.

Initially, the Board acknowledges there is limited evidence regarding the Veteran's inability to work.  However, the available evidence does not suggest that the Veteran is unable to secure or follow a substantially gainful occupation as a result of any of his service-connected disabilities, to include his PTSD.  There is also no indication in the record that the Veteran's PTSD has worsened since the February 2012 VA examination.  Significantly, the Veteran did not submit any lay statements, outside of his VA Form 9 contention, that would provide insight into his inability to perform substantially gainful activity due to his service-connection disabilities.  

While it is clear from the record that the Veteran has limitations as a result of his disabilities, mainly his PTSD, such is adequately compensated by the ratings assigned for those disabilities.  Given his level of education, the Board does not find substantial evidence in the record to support the Veteran's inability to perform work for which he was qualified, particularly sedentary employment with non-exertional limitations such as limited interaction with others.  Specifically, the fact that he has some college education would provide transferable skills to a sedentary occupation, despite his previous work as a painter.

After weighing all evidence of record, the Board concludes that the preponderance of the evidence of record is against a finding that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against entitlement to TDIU.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


